Exhibit 10.2

 

IMPORTANT NOTICE

 

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

SIXTH AMENDMENT
TO REVOLVING NOTE

 

THIS SIXTH AMENDMENT TO REVOLVING NOTE (this “Sixth Amendment”) is made as of
May 15, 2010, by and among EF JOHNSON TECHNOLOGIES, INC. (formerly known as
EFJ, Inc.), a Delaware corporation, E.F. JOHNSON COMPANY, a Minnesota
corporation (successor-by-merger to Transcrypt International, Inc.), and 3e
TECHNOLOGIES INTERNATIONAL, INC., a Maryland corporation (collectively, jointly
and severally, the “Borrower”) and BANK OF AMERICA, N.A., a national banking
association (the “Lender”).

 

RECITALS

 

A.                                   The Borrower is obligated to the Lender
with respect to a revolving line of credit loan (the “Revolving Loan”) evidenced
by that certain Revolving Note dated as of November 15, 2002, as amended by that
certain First Amendment to Revolving Note dated as of September 13, 2004, and as
further amended by that certain Second Amendment to Revolving Note dated as of
July 11, 2006, and as further amended by that certain Third Amendment to
Revolving Note dated as of March 10, 2008, and as further amended by that
certain Fourth Amendment to Revolving Note dated as of March 16, 2009, and as
further amended by that certain Fifth Amendment to Revolving Note dated as of
March 1, 2010, made by the Borrower payable to the Lender in the original
maximum principal amount of Ten Million and 00/100 Dollars ($10,000,000.00) and
currently in the maximum principal amount of Three Million Seven Hundred Fifty
Thousand and 00/100 Dollars ($3,750,000.00) (as amended and in effect, the
“Revolving Note”).

 

B.                                     The Revolving Note evidences the
Borrower’s obligations to repay advances of principal made by the Lender under a
Revolving Line of Credit Loan Agreement and Security Agreement, dated as of
November 15, 2002, as amended by that certain First Amendment to Revolving Line
of Credit Loan Agreement and Security Agreement dated as of September 13, 2004,
and as further amended by that certain Second Amendment to Revolving Line of
Credit Loan Agreement and Security Agreement dated as of July 11, 2006, and as
further amended by that certain Third Amendment to Revolving Line of Credit Loan
Agreement, Term Loan Agreement and Security Agreement dated as of March 6, 2007,
and as further amended by that certain Fourth Amendment to Revolving Line of
Credit Loan Agreement, Term Loan Agreement and Security Agreement dated as of
March 10, 2008, and as further amended by that certain Fifth Amendment to
Revolving Line of Credit Loan Agreement, Term Loan Agreement and Security

 

--------------------------------------------------------------------------------


 

Agreement dated as of March 16, 2009, and as further amended by that certain
Sixth Amendment to Revolving Line of Credit Loan Agreement, Term Loan Agreement
and Security Agreement dated as of March 1, 2010  (as amended and in effect, the
“Loan Agreement”). The Revolving Note is governed, in part, by certain
provisions of the Loan Agreement.

 

C.                                     Contemporaneously with the execution and
delivery of this Sixth Amendment, the Borrower and the Lender are entering into
that certain Seventh Amendment to Revolving Line of Credit Loan Agreement, Term
Loan Agreement and Security Agreement dated as of May 15, 2010 (the “Loan
Agreement Amendment”).  The Loan Agreement Amendment, among other things,
further amends the Loan Agreement (1) to provide for the waiver of certain
financial covenants for the fiscal quarter of the Borrower ending June 30, 2010,
(2) to increase the maximum principal amount of the Revolving Loan to be
extended by the Lender to the Borrower from Three Million Seven Hundred Fifty
Thousand and 00/100 Dollars ($3,750,000.00) to Six Million and 00/100 Dollars
($6,000,000.00) from and after June 17, 2010, and (3) for certain other
purposes.

 

D.                                    In connection therewith, the Borrower and
the Lender desire to, among other things, amend the Revolving Note (1) to
increase the maximum principal amount of the Revolving Loan to be extended by
the Lender to the Borrower from Three Million Seven Hundred Fifty Thousand and
00/100 Dollars ($3,750,000.00) to Six Million and 00/100 Dollars ($6,000,000.00)
from and after June 17, 2010, and (2) to extend the maturity of the Revolving
Note.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Borrower and the Lender hereby agree as follows:

 


1.             CAPITALIZED TERMS.  CAPITALIZED TERMS USED IN THIS SIXTH
AMENDMENT BUT NOT DEFINED HEREIN HAVE THE MEANINGS ASCRIBED TO THEM IN THE
REVOLVING NOTE.


 


2.             RATIFICATION OF REVOLVING NOTE; FURTHER ASSURANCES.  THE BORROWER
HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL AND SINGULAR THE TERMS AND
CONDITIONS OF THE REVOLVING NOTE.  THE BORROWER FURTHER ACKNOWLEDGES AND AGREES
THAT (A) EXCEPT AS SPECIFICALLY AMENDED IN THIS SIXTH AMENDMENT, ALL TERMS AND
CONDITIONS OF THE REVOLVING NOTE SHALL REMAIN IN FULL FORCE AND EFFECT AND
(B) THE BORROWER HAS NO OFFSETS OR DEFENSES TO ITS OBLIGATIONS UNDER THE
REVOLVING NOTE.  THE BORROWER SHALL FROM AND AFTER THE DATE OF THE EXECUTION OF
THIS SIXTH AMENDMENT, EXECUTE AND DELIVER TO THE LENDER WHATEVER ADDITIONAL
DOCUMENTS, INSTRUMENTS, AND AGREEMENTS THAT THE LENDER MAY REQUIRE TO GIVE
EFFECT TO THE TERMS AND CONDITIONS OF THIS SIXTH AMENDMENT.


 


3.             AMENDMENTS TO REVOLVING NOTE.   EFFECTIVE AS OF THE DATE OF THE
EXECUTION OF THIS SIXTH AMENDMENT, THE REVOLVING NOTE IS HEREBY AMENDED AS
FOLLOWS:


 


3.1           AMENDMENT OF DEFINITION OF PRINCIPAL SUM.  THE DEFINITION OF
“PRINCIPAL SUM” AS SET FORTH IN THE REVOLVING NOTE IS HEREBY AMENDED TO MEAN:
(A) PRIOR TO JUNE 17, 2010, THREE

 

2

--------------------------------------------------------------------------------



 


MILLION SEVEN HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($3,750,000.00); AND
(B) FROM AND AFTER JUNE 17, 2010, SIX MILLION AND 00/100 DOLLARS
($6,000,000.00); SUBJECT IN EACH CASE TO REDUCTION BY AN AMOUNT EQUAL TO THE
UNDRAWN AMOUNT OF THAT CERTAIN STANDBY LETTER OF CREDIT IN THE AMOUNT OF SEVEN
HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($750,000.00) UPON THE EXPIRATION OR
CANCELLATION THEREOF.


 


3.2           AMENDMENT TO MATURITY DATE.  SECTION 2 OF THE REVOLVING NOTE
ENTITLED “PAYMENTS AND MATURITY” IS HEREBY DELETED IN ITS ENTIRETY AND THE
FOLLOWING INSERTED IN ITS PLACE:


 

“2.                                 Payments and Maturity.  The unpaid Principal
Sum, together with interest thereon at the rate or rates provided above, shall
be payable as follows:

 

a.             interest shall be due and payable quarterly, commencing on the
first day of the first calendar quarter after the date of this Note, and on the
first day of each succeeding calendar quarter.

 

b.             unless sooner paid, the unpaid Principal Sum, together with all
interest accrued and unpaid thereon, and all other amounts owing under this Note
shall be due and payable in full on August 31, 2010 (the “Maturity Date”).  If
the Loan Agreement provides for Borrower to make additional payments on account
of the Principal Sum from time to time, Borrower promises to make those payments
at the time and in the manner specified in the Loan Agreement.  Notwithstanding
the foregoing Maturity Date and provided no “Event of Default” (as hereinafter
defined) has occurred, Lender may (by written notice delivered to Borrower), as
determined in Lender’s sole and absolute discretion, elect to extend the
Maturity Date upon such terms and conditions as may be acceptable to Lender, in
Lender’s sole and absolute discretion.  Borrower shall, upon request of Lender,
execute all documents and take all action necessary or requested by Lender to
effectuate or evidence such extension, all at the sole cost of Borrower.”

 


4.             CONFESSION OF JUDGMENT.  THE BORROWER HEREBY APPOINTS OR
REAPPOINTS (AS THE CASE MAY BE) JOSEPH P. CORISH AND JENNIFER A. BRUST, AND EACH
OF THEM, AS THE BORROWER’S TRUE AND LAWFUL ATTORNEYS-IN-FACT, FOR THE BORROWER,
IN THE BORROWER’S NAME, PLACE AND STEAD, TO CONFESS JUDGMENT AGAINST THE
BORROWER, FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, IN THE OFFICE OF THE
CLERK OF THE CIRCUIT COURT OF MONTGOMERY COUNTY, MARYLAND, FOR THE OUTSTANDING
PRINCIPAL BALANCE OWING UNDER THE REVOLVING NOTE, AS AMENDED HEREBY, TOGETHER
WITH INTEREST, LATE PAYMENT CHARGES, COURT COSTS, AND ATTORNEYS’ FEES OF FIFTEEN
PERCENT (15.0%) OF THE THEN OUTSTANDING PRINCIPAL BALANCE, HEREBY RATIFYING AND
CONFIRMING THE ACTS OF SAID ATTORNEYS-IN-FACT AS IF DONE BY THE BORROWER.
 NOTWITHSTANDING THE AMOUNT CONFESSED FOR ATTORNEYS’ FEES, THE LENDER AGREES
THAT ENFORCEMENT OF THE JUDGMENT FOR SUCH ATTORNEYS’ FEES SO CONFESSED SHALL NOT
EXCEED THE AMOUNT OF FEES AND EXPENSES ACTUALLY CHARGED BY COUNSEL FOR THE
LENDER FOR SERVICES RENDERED BY COUNSEL IN CONNECTION WITH THE CONFESSION OF
SUCH JUDGMENT AND THE COLLECTION OF THE SUMS OWING BY THE BORROWER TO THE
LENDER.  THE BORROWER CONSENTS TO IMMEDIATE EXECUTION OF ANY SUCH CONFESSED
JUDGMENT AND WAIVES THE BENEFIT OF ANY EXEMPTION LAWS.  ANY PROVISIONS SET FORTH
HEREAFTER REGARDING ARBITRATION OF DISPUTES BETWEEN THE BORROWER AND THE LENDER
SHALL NOT BE DEEMED TO LIMIT THE LENDER’S RIGHT TO HAVE THE ATTORNEYS-IN-FACT
NAMED IN THIS PARAGRAPH CONFESS JUDGMENT AGAINST THE BORROWER IN FAVOR OF THE
LENDER FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT.


 


5.             ARBITRATION; WAIVER OF JURY TRIAL.  THE PROVISIONS OF THE LOAN
AGREEMENT SPECIFYING THAT CERTAIN DISPUTES BETWEEN THE BORROWER AND THE LENDER
SHALL BE RESOLVED BY

 

3

--------------------------------------------------------------------------------



 


BINDING ARBITRATION AND THAT THE BORROWER AND THE LENDER WAIVE ANY PRESENT OR
FUTURE RIGHT THAT THEY MAY HAVE TO A TRIAL BY JURY ARE INCORPORATED BY REFERENCE
INTO THE REVOLVING NOTE AND SHALL HAVE THE SAME FORCE AND EFFECT AS IF FULLY SET
FORTH IN THE REVOLVING NOTE.


 


6.             LENDER CONSENT. THE LENDER HAS EXECUTED THIS SIXTH AMENDMENT FOR
THE SOLE PURPOSE OF EVIDENCING ITS CONSENT HERETO, AND NOT FOR THE PURPOSE OF
BECOMING LIABLE ON THE REVOLVING NOTE AS A CO-MAKER, ENDORSER, OR GUARANTOR.


 


7.             NO ORAL AGREEMENTS.  THIS SIXTH AMENDMENT CONSTITUTES THE ENTIRE
AGREEMENT OF THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN OR ORAL AGREEMENTS BETWEEN THE PARTIES.


 


8.             ILLEGALITY OR UNENFORCEABILITY.  ANY DETERMINATION THAT ANY
PROVISION OR APPLICATION OF THIS SIXTH AMENDMENT IS INVALID, ILLEGAL, OR
UNENFORCEABLE IN ANY RESPECT, OR IN ANY INSTANCE, SHALL NOT AFFECT THE VALIDITY,
LEGALITY, OR ENFORCEABILITY OF ANY SUCH PROVISION IN ANY OTHER INSTANCE, OR THE
VALIDITY, LEGALITY, OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS SIXTH
AMENDMENT.


 


9.             COUNTERPARTS.  THIS SIXTH AMENDMENT MAY BE EXECUTED IN MULTIPLE
IDENTICAL COUNTERPARTS, EACH OF WHICH WHEN DULY EXECUTED SHALL BE DEEMED AN
ORIGINAL, AND ALL OF WHICH SHALL BE CONSTRUED TOGETHER AS ONE AGREEMENT.  THIS
SIXTH AMENDMENT WILL NOT BE BINDING ON OR CONSTITUTE EVIDENCE OF A CONTRACT
BETWEEN THE PARTIES HERETO UNTIL SUCH TIME AS A COUNTERPART HAS BEEN EXECUTED BY
SUCH PARTY AND A COPY THEREOF IS DELIVERED TO EACH OTHER PARTY TO THIS SIXTH
AMENDMENT.


 

(Signatures and Notary Acknowledgments on following pages)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Sixth Amendment to
Revolving Note as of the day and year first hereinabove set forth, the Lender
having signed for the sole purpose of evidencing its consent to the amendments
herein contained and not for the purpose of becoming liable on the Revolving
Note as a co-maker, endorser, or guarantor.

 

 

 

EF JOHNSON TECHNOLOGIES, INC., a Delaware corporation (formerly known as EFJ,
INC.)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jana Ahlfinger Bell

(SEAL)

 

 

Name: Jana Ahlfinger Bell

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

State of Texas

)

 

 

County of Dallas

) To Wit:

 

 

 

Acknowledged before me by Jana Ahlfinger Bell as Executive Vice President and
Chief Financial Officer of EF Johnson Technologies, Inc. (formerly known as
EFJ, Inc.), a Delaware corporation, this 15th of May, 2010.

 

 

/s/ Elaine Flud Rodriguez

 

Notary Public

 

 

My commission expires: 09/23/2013

 

My registration number: 00138409-5

 

 

 

 

E.F. JOHNSON COMPANY, a Minnesota corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Jana Ahlfinger Bell

(SEAL)

 

 

Name: Jana Ahlfinger Bell

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

State of Texas

)

 

 

County of Dallas

) To Wit:

 

 

 

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of
E.F.  Johnson Company, a Minnesota corporation, this 15th of May, 2010.

 

 

/s/ Elaine Flud Rodriguez

 

Notary Public

 

 

 

 

My commission expires: 09/23/2013

 

My registration number: 00138409-5

 

 

5

--------------------------------------------------------------------------------


 

 

 

3e TECHNOLOGIES INTERNATIONAL, INC., a Maryland corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Jana Ahlfinger Bell

(SEAL)

 

 

Name: Jana Ahlfinger Bell

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

State of Texas

)

 

 

County of Dallas

) To Wit:

 

 

 

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of 3e
Technologies International, Inc., a Maryland corporation, this 15th of May,
2010.

 

 

/s/ Elaine Flud Rodriguez

 

Notary Public

 

 

 

 

My commission expires: 09/23/2013

 

My registration number: 00138409-5

 

 

 

 

BANK OF AMERICA, N.A., a national banking association

 

 

 

 

 

 

 

 

 

By:

Fred P. Lucy, II

(SEAL)

 

 

Name: Fred P. Lucy, II

 

 

 

Title: Sr. Vice President

 

 

 

 

 

 

 

State of Rhode Island

)

 

 

County of Providence

) To Wit:

 

 

 

Acknowledged before me by Fred P. Lucy, II as Sr. Vice President of Bank of
America, N.A., this 14th day of May, 2010.

 

 

Jane A. Martin

 

Notary Public

 

 

 

 

My commission expires: 2/12/14

 

My registration number: 42760

 

 

6

--------------------------------------------------------------------------------